Title: William Short to Thomas Jefferson, 18 July 1816
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philadelphia July 18 —16
          
          Your favor of May 5. is the last I have had the pleasure of recieving from you. It crossed on the road one I wrote to you of May 7. This last was to inclose to you, as agreed on with Mr Higginbotham, his mortgage & last bond. I hope & take for granted they were recieved by you & that Mr H. has disposed of them to his satisfaction. I am the more certain of this, as he would certainly have written to me on the subject had he not recieved them.   This terminates the affair between Mr H. & me. I wish I could say the same of Mr Carter. I always apprehended delay & difficulty with him—& in this I am not disappointed—To my first letter he sent an answer after so long a delay that I had despaired of it, expressive
			 in general terms of his good disposition—I then wrote to him to state the acct as I understood it with the interest at 5. pct & requested him if he found it accurate to send me a bond or some specialty for it—To this I got no answer—after waiting a month, I wrote a second time on the 1st inst.—To this I have no answer either, & now I do not expect one—So that I have got already to a non plus. I did not apprehend so much difficulty in getting a bond or written promise—I thought that would come at the time of realizing the paper. I know not how I am to procure from him this
			 specialty—He seems fully aware of the advantage of witholding it.—To pay 5. pct—on the simple sum, is of course much better than 6. pct on the compound sum of principal & interest.
          Some time ago M. de Grouchy told me he was going with his friend Genl Clausel to make you a visit at Monticello, & requested me if I should write to you, to mention it. I learned at that time from M. Correa that you were in Bedford—And this I mentioned to Grouchy—He is as you know the brother of Mde de Condorcet—I did not understand from him whether his visit was grounded on her former acquaintance with you, or whether he had a letter from lafayette, with whom he is intimate, or whether he went on the principle generally of paying respect to you—The French you know form to themselves duties of this kind. I have been also requested by a
			 person of a perfectly opposite character, to mention to you when I should write, that it had been his intention when he lately waited on the President at Montpelier, to have extended his visit to Monticello in order to pay his respects to you—but he learned at Mr M’s that you were not at home. It is his intention however to do himself that honor on some future occasion. This is M. Hide de Neuville, the new French minister, He & poor Grouchy are in very different situations, but each has had his vicissitudes. Neuville is also a member of the house of Deputies & represented as one of the Ultra Royalist party. Political or party spirit may blind him to a certain degree, but his heart is most excellent.
          I have kept for la bonne bouche to inform you that Correa & Dr Wistar purpose going together to visit you during this summer. The former as you know of course, is entering on the diplomatic career—He was giving us a course of botanical lectures when the
			 information was first recieved here. He did not abandon it, but has now just finished the course—His translation to Washington will be a real loss to us inhabitants of Philadelphia—Still we joy in his joy.
          I am really sorry to learn that you are so much overwhelmed & obliged to be anchored to a writing table—You are certainly entitled to “the softest pillow for the head of old age”—I was far from wishing to throw you again into “the furnace of politics.” I thought that the tracing your own memoirs might be a soothing labor, & a most valuable legacy to your country, peculiarly useful & instructive to those who from the nature of things must always, at least during the present constitution, govern this country—I mean the organs of the democratic party. If your own experience has induced you to change or modify any of your political opinions, & it is the wise man particularly who is enlightened by experience, you might leave this as a legacy to your successors—For instance if you think it a dangerous policy to admit foreigners into our political family rights, if you think it would increase the love & pride of country to make birth the sole & exclusive door of entry into this sanctuary, if you think that this Republic may be, as Rome was, lost by this kind of bastard amalgamation, your voice & solemn warning would, I think be listened to: You are now beyond the power of party influence, & it would therefore
			 respect you—But already such is the power & influence of foreign editors in this country, that no man who is a candidate for popular favor can advise a reformation with impunity—See what has
			 happened to Crawford—I know nothing of the man—I never saw him, but it is evident that he is lost by the mere hint that he gave, which indeed was done in a very unnecessary manner.     The ideas that I
			 recollect to have read in your notes on Virginia, appear to me to be perfect on that subject—(I have lost my copy of this work—If you have one to spare I will be much obliged to you for it.)   There are other changes that are desirable in our constitution—It is impossible that your experience should not have discovered some I should think—& I think a recommendation from you
			 either given now or left as a legacy would be listened to with pleasure & certainly with profit. The idea of having been useful to your country not only during your whole life, but to
			 continue to
			 be so after your  death must be a motive worthy of you—However I will urge nothing more, being persuaded that whatever you may do in this behalf will be rightly done.
          What I have asked I asked for your country’s sake—one thing more I will ask for your sake—I know your sentiments on the infamous traffic in human flesh—many others know them also—but there are some who do not—& all know you inhabit a slave State & are an owner of slaves, which the candid will acknowlege to be the unavoidable lot of an inhabitant of such a state—Congress have taken some steps towards the preventing their subjects from being involved in this foul traffic—but experience shews it is not sufficient—I could wish you would in some public way urge
			 on them the rooting out this infamous evil—There are scoundrels living in Ro Rhode Island particularly, who openly carry it on & make so much the more profit that others many are prevented from engaging in it—Adieu my dear sir—God bless & preserve you.  Believe me ever & for ever your friend
          W Short
        